Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x

 

PRAVESH JAIRAM, ROCKY RAMDIAL, ANDERSON
BIRJU, NIGEL ALLEYNE, REJESH RAMPAUL, and BRYAN

JOSEPH, individually and on behalf of all others similarly
situated,

COLLECTIVE ACTION
COMPLAINT

Plaintiff,

JURY TRIAL

_against- DEMANDED

UPTOWN COMMUNICATIONS & ELECTRIC, INC. and
JONATHAN SMOKLER, CHRISTIAN CABEZAS, and
DANIEL GREENBERG, as individuals,

Defendants.

 

1.

Plaintiffs, PRAVESH JATRAM, ROCKY RAMDIAL, ANDERSON BIRJU,
NIGEL ALLEYNE, REJESH RAMPAUL, and BRYAN JOSEPH, individually
and on behalf of all others similarly situated, (hereinafter referred to as Plaintiffs"),
by their attorneys at Helen F. Dalton & Associates, P.C., alleges, upon personal
knowledge as to himself and upon information and belief as to other matters, as
follows:
PRELIMINARY STATEMENT

Plaintiffs, PRAVESH JAIRAM, ROCKY RAMDIAL, ANDERSON BIRJU,
NIGEL ALLEYNE, REJESH RAMPAUL, and BRYAN JOSEPH, individually
and on behalf of all others similarly situated, through undersigned counsel, brings
this action against UPTOWN COMMUNICATIONS & ELECTRIC, INC., and
JONATHAN SMOKLER, CHRISTIAN CABEZAS, and DANIEL
GREENBERG, as individuals, (hereinafter referred to as "Defendants"), to recover

 
10.

damages for egregious violations of state and federal wage and hour laws arising out
of Plaintiffs’ employment at UPTOWN COMMUNICATIONS & ELECTRIC, INC.,
located at 55-40 44" Street, Maspeth, New York 11378.

As a result of the violations of Federal and New York State labor laws delineated
below, Plaintiffs seeks compensatory damages and liquidated damages in an amount
exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES

Plaintiff, PRAVESH JAIRAM, residing at 185-54 128" Street, South Ozone Park,
New York 11420, was employed by Defendants at UPTOWN COMMUNICATIONS
& ELECTRIC, INC. from in or around October 2012 until in or around November
2018.

Plaintiff, ROCKY RAMDIAL, residing at 65-88 162"! Street, Flushing, New York
11365, was employed by Defendants at UPTOWN COMMUNICATIONS &
ELECTRIC, INC. from in or around September 2012 until in or around November
2018.

Plaintiff, ANDERSON BIRJU, residing at 103-22 Lefferts Blvd, South Ozone Park,
New York 11420, was employed by Defendants at UPTOWN COMMUNICATIONS
& ELECTRIC, INC. from in or around April 2013 until in or around February 2019.
11.

12.

13,

14.

15.

16.

17,

18.

19,

20.

21.

22.

Plaintiff, NIGEL ALLEYNE, residing at 115-29 125" Street, South Ozone Park, New
York 11420, was employed by Defendants at UPTOWN COMMUNICATIONS &
ELECTRIC, INC. from in or around August 2006 until in or around March 2019.
Plaintiff, REJESH RAMPAUL, residing at 119-05 89" Avenue, Richmond Hill, New
York 11418, was employed by Defendants at UPTOWN COMMUNICATIONS &
ELECTRIC, INC. from in or around October 2012 until in or around November 2018.
Plaintiff, BRYAN JOSEPH, residing at 103-27 115" Street, Richmond Hill, New
York 11419, was employed by Defendants at UPTOWN COMMUNICATIONS &
ELECTRIC, INC. from in or around September 2012 until in or around November
2018.

Upon information and belief, Defendant, UPTOWN COMMUNICATIONS &
ELECTRIC, INC., is a corporation organized under the laws of New York with a
principal executive office at 55-40 44"" Street, Maspeth, New York 11378.

Upon information and belief, Defendant, UPTOWN COMMUNICATIONS &
ELECTRIC, INC., is a corporation authorized to do business under the laws of New
York.

Upon information and belief, Defendant, JONATHAN SMOKLER, owns and/or
operates UPTOWN COMMUNICATIONS & ELECTRIC, INC.

Upon information and belief, Defendant, JONATHAN SMOKLER, is an agent of
UPTOWN COMMUNICATIONS & ELECTRIC, INC.

Upon information and belief, Defendant, JONATHAN SMOKLER, has power over
personnel decisions at UPTOWN COMMUNICATIONS & ELECTRIC, INC,

Upon information and belief, Defendant, JONATHAN SMOKLER, has power over
payroll decisions at UPTOWN COMMUNICATIONS & ELECTRIC, INC.
Defendant JONATHAN SMOKLER has the power to hire and fire employees at
UPTOWN COMMUNICATIONS & ELECTRIC, INC., establish and pay their
wages, set their work schedule, and maintains their employment records.

During all relevant times herein, Defendant, JONATHAN SMOKLER, was Plaintiffs
employer within the meaning of the FLSA and NYLL.

Upon information and belief, Defendant, CHRISTIAN CABEZAS, owns and/or
operates UPTOWN COMMUNICATIONS & ELECTRIC, INC.
23.

24,

25.

26,

27.

28,

29,

30.

31.

32.

33,

34,

Upon information and belief, Defendant, CHRISTIAN CABEZAS, is an agent of
UPTOWN COMMUNICATIONS & ELECTRIC, INC.

Upon information and belief, Defendant, CHRISTIAN CABEZAS, has power over
personnel decisions at UPTOWN COMMUNICATIONS & ELECTRIC, INC.

Upon information and belief, Defendant, CHRISTIAN CABEZAS, has power over
payroll decisions at UPTOWN COMMUNICATIONS & ELECTRIC, INC.
Defendant CHRISTIAN CABEZAS has the power to hire and fire employees at
UPTOWN COMMUNICATIONS & ELECTRIC, INC., establish and pay their
wages, set their work schedule, and maintains their employment records.

During all relevant times herein, Defendant, CHRISTIAN CABEZAS, was Plaintiff's
employer within the meaning of the FLSA and NYLL.

Upon information and belief, Defendant, DANIEL GREENBERG, owns and/or
operates UPTOWN COMMUNICATIONS & ELECTRIC, INC.

Upon information and belief, Defendant, DANIEL GREENBERG, is an agent of
UPTOWN COMMUNICATIONS & ELECTRIC, INC.

Upon information and belief, Defendant, DANIEL GREENBERG, has power over
personnel decisions at UPTOWN COMMUNICATIONS & ELECTRIC, INC.

Upon information and belief, Defendant, DANIEL GREENBERG, has power over
payroll decisions at UPTOWN COMMUNICATIONS & ELECTRIC, INC.
Defendant, DANIEL GREENBERG, has the power to hire and fire employees at
UPTOWN COMMUNICATIONS & ELECTRIC, INC., establish and pay their
wages, set their work schedule, and maintains their employment records.

During all relevant times herein, Defendant, DANIEL GREENBERG, was Plaintiff's
employer within the meaning of the FLSA and NYLL.

Upon information and belief, UPTOWN COMMUNICATIONS & ELECTRIC, INC.
is, at present and has been at all times relevant to the allegation in the complaint, an
enterprise engaged in interstate commerce within the meaning of the FLSA in that the
entity (i) has had employees engaged in commerce or in the production of goods for
commerce, and handle, sell or otherwise work on goods or material that have been
moved in or produced for commerce by any person: and (ii) has had an annual gross

volume of sales of not less than $500,000.00.
35.

36.

37,

38.

39.

40,

41,

42.

FACTUAL ALLEGATIONS
Plaintiff, PRAVESH JAIRAM, was employed by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC. from in or around October 2012 until in
or around November 2018.
During Plaintiff, PRAVESH JAIRAM’s employment by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC., Plaintiff's primary duties were as a
technician and installer, and performing other miscellaneous duties from in or around
October 2012 until in or around November 2018.
Plaintiff, PRAVESH JAIRAM, was paid by Defendants approximately $13.50 per
hour for his first forty hours of work from in or around October 2013 until in or
around November 2018.
However, Plaintiff, PRAVESH JAIRAM, worked approximately sixty (60) or more
hours per week at UPTOWN COMMUNICATIONS & ELECTRIC, INC. from in or
around October 2013 until in or around November 2018.
Plaintiff, PRAVESH JAIRAM, was not compensated at all for the approximately
twenty (20) hours of overtime each week that Plaintiff worked during his employment
with Defendants.
Although Plaintiff, PRAVESH JAIRAM, worked approximately sixty (60) or more
per week during his employment by Defendants, Defendants did not pay Plaintiff
time and a half (1.5) for hours worked over forty (40), a blatant violation of the
overtime provisions contained in the FLSA and NYLL.
Plaintiff, ROCKY RAMDIAL, was employed by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC. from in or around September 2012 until
in or around November 2018.
During Plaintiff, ROCKY RAMDIAL’s employment by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC., Plaintiffs primary duties were as a
technician and installer, and performing other miscellaneous duties from in or around

September 2012 until in or around November 2018.
43,

44,

45.

46.

47,

48.

49,

50.

Sl.

52.

Plaintiff, ROCKY RAMDIAL, was paid by Defendants approximately $13.25 per
hour for his first forty hours of work from in or around October 2013 until in or
around November 2018.

However, Plaintiff, ROCKY RAMDIAL, worked approximately sixty-six (66) or
more hours per week at UPTOWN COMMUNICATIONS & ELECTRIC, INC. from
in or around October 2013 until in or around November 2018.

Plaintiff, ROCKY RAMDIAL, was not compensated at all for the approximately
twenty-six (26) hours of overtime each week that Plaintiff worked during his
employment with Defendants.

Although Plaintiff, ROCKY RAMDIAL, worked approximately sixty (60) or more
per week during his employment by Defendants, Defendants did not pay Plaintiff
time and a half (1.5) for hours worked over forty (40), a blatant violation of the
overtime provisions contained in the FLSA and NYLL.

Plaintiff, ANDERSON BIRJU, was employed by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC. from in or around April 2013 until in or
around February 2019.

During Plaintiff, ANDERSON BIRJU’s employment by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC., Plaintiff's primary duties were as a
technician, and performing other miscellaneous duties from in or around April 2013
until in or around February 2019.

Plaintiff, ANDERSON BIRJU, was paid by Defendants approximately $15.50 per
hour for his first forty hours of work from in or around October 2013 until in or
around February 2019.

However, Plaintiff, ANDERSON BIRJU, worked approximately sixty (60) or more
hours per week at UPTOWN COMMUNICATIONS & ELECTRIC, INC. from in or
around October 2013 until in or around February 2019.

Plaintiff, ANDERSON BIRJU, was not compensated at all for the approximately
twenty (20) hours of overtime each week that Plaintiff worked during his employment
with Defendants.

Although Plaintiff, ANDERSON BIRJU, worked approximately sixty (60) or more
per week during his employment by Defendants, Defendants did not pay Plaintiff
53,

54.

55,

56.

57.

58,

59,

60.

time and a half (1.5) for hours worked over forty (40), a blatant violation of the
overtime provisions contained in the FLSA and NYLL.

Plaintiff, NIGEL ALLEYNE, was employed by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC. from in or around August 2006 until in or
around March 2019.

During Plaintiff, NIGEL ALLEYNE’s employment by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC., Plaintiffs primary duties were as a
technician, and performing other miscellaneous duties from in or around August 2006
until in or around Match 2019.

Plaintiff, NIGEL ALLEYNE, was paid by Defendants approximately $17.86 per hour
for his first forty hours of work from in or around October 2013 until in or around
March 2019.

However, Plaintiff, NIGEL ALLEYNE, worked approximately fifty-five (55) or more
hours per week at UPTOWN COMMUNICATIONS & ELECTRIC, INC. from in or
around October 2013 until in or around March 2019.

Plaintiff, NIGEL ALLEYNE, was not compensated at all for the approximately
fifteen (15) hours of overtime each week that Plaintiff worked during his employment
with Defendants.

Although Plaintiff, NIGEL ALLEYNE, worked approximately fifty-five (55) or more
per week during his employment by Defendants, Defendants did not pay Plaintiff
time and a half (1.5) for hours worked over forty (40), a blatant violation of the
overtime provisions contained in the FLSA and NYLL.

Plaintiff, REJESH RAMPAUL, was employed by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC. from in or around October 2013 until in
or around April 2019.

During Plaintiff, REJESH RAMPAUL’s employment by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC., Plaintiffs primary duties were as a
technician, and performing other miscellaneous duties from in or around October

2013 until in or around April 2019.
61.

62.

63.

64.

65.

66,

67,

68.

69.

70.

Plaintiff, REJESH RAMPAUL, was paid by Defendants approximately $13.50 per
hour for his first forty hours of work from in or around October 2013 until in or
around April 2019.

However, Plaintiff, REJESH RAMPAUL, worked approximately fifty-five (55) or
more hours per week at UPTOWN COMMUNICATIONS & ELECTRIC, INC. from
in or around October 2013 until in or around April 2019.

Plaintiff, REJESH RAMPAUL, was not compensated at all for the approximately
fifteen (15) hours of overtime each week that Plaintiff worked during his employment
with Defendants.

Although Plaintiff, REJESH RAMPAUL, worked approximately fifty-five (55) or
more per week during his employment by Defendants, Defendants did not pay
Plaintiff time and a half (1.5) for hours worked over forty (40), a blatant violation of
the overtime provisions contained in the FLSA and NYLL.

Plaintiff, BRYAN JOSEPH, was employed by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC. from in or around September 2012 until
in or around November 2018.

During Plaintiff, BRYAN JOSEPH’s employment by Defendants at UPTOWN
COMMUNICATIONS & ELECTRIC, INC., Plaintiffs primary duties were as a
technician and installer, and performing other miscellaneous duties from in or around
September 2012 until in or around November 2018.

Plaintiff, BRYAN JOSEPH, was paid by Defendants approximately $13.25 per hour
for his first forty hours of work from in or around October 2013 until in or around
November 2018.

However, Plaintiff, BRYAN JOSEPH, worked approximately sixty (60) or more
hours per week at UPTOWN COMMUNICATIONS & ELECTRIC, INC. from in or
around October 2013 until in or around November 2018.

Plaintiff, BRYAN JOSEPH, was not compensated at all for the approximately twenty
(20) hours of overtime each week that Plaintiff worked during his employment with
Defendants.

Although Plaintiff, BRYAN JOSEPH, worked approximately sixty (60) or more per
week during his employment by Defendants, Defendants did not pay Plaintiff time
71.

72,

73.

74,

75.

76.

77.

78.
79,

and a half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS
Plaintiffs bring this action on behalf of their selves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
situated are the collective class.
Collective Class: All persons who are or have been employed by the Defendants as
installers and technicians, or other similarly titled personnel with substantially similar
job requirements and pay provisions, who were performing the same sort of functions
for Defendants, other than the executive and management positions, who have been
subject to Defendants’ common practices, policies, programs, procedures, protocols
and plans including willfully failing and refusing to pay required overtime wage
compensation.
Upon information and belief, Defendants employed over 100 employees within the
relevant time period who were subjected to similar payment structures.
Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.
Defendants’ unlawful conduct has been widespread, repeated, and consistent.
Upon information and belief, Defendants had knowledge that Plaintiff and the

Collective Class performed work requiring overtime pay.
80. Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and

81.

82.

83.
84.

85.

86.

87.

88.

89,

90.

has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in

excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the

10
regular wage, to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation
of 29 U.S.C. §207(a)(1).

91. Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.

92.Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, their unpaid wages and an equal amount in the
form of liquidated damages, as well as reasonable attorneys fees and costs of the

action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law

93. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

94. At all times relevant to this action, Plaintiffs were employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

95. Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of
forty hours per week at a wage rate of one and a half (1.5) times the regular wage to
which Plaintiffs were entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.

96. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to recover
from Defendants, jointly and severally, their unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

97. Plaintiffs re-allege and incorporate by reference all allegations in all preceding

patagraphs.

11
98. Defendants failed to provide Plaintiffs with a written notice of their rate of pay,
regular pay day, and such other information as required by NYLL §195(1).
99. Defendants are liable to Plaintiffs in the amount of $5,000.00 each, together with

costs and attorneys’ fees.

FIFTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
100. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
101. Defendants failed to provide Plaintiffs with wage statements upon each payment
of wages, as required by NYLL §195(3)
102. Defendants are liable to Plaintiffs in the amount of $5,000.00 each, together with

costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:

a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiffs unpaid overtime wages;

c. Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

d. Awarding Plaintiffs prejudgment and post-judgment interest;

e. Awarding Plaintiffs the costs of this action together with reasonable attorneys’
fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

: mM
Dated: This 2D day of February 2020.

12
Case 1:20-cv-00929-WFK-RER Documenti1 Filed 02/20/20 P

 

Rofnan Avshalumov,-Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598

13

e 13 of 14

 
  

elD #: 13
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

PRAVESH JAIRAM, ROCKY RAMDIAL, ANDERSON BIRJU, NIGEL ALLEYNE, REJESH
RAMPAUL, and BRYAN JOSEPH, individually and on behalf of all others similarly situated,

 

Plaintiffs,
-against-

UPTOWN COMMUNICATIONS & ELECTRIC, INC., and JONATHAN SMOKLER,
CHRISTIAN CABEZAS, and DANIEL GREENBERG, as individuals,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

UPTOWN COMMUNICATIONS & ELECTRIC, INC.
55-40 44" STREET

MASPETH, NEW YORK 11378

JONATHAN SMOKLER
55-40 44"! STREET
MASPETH, NEW YORK 11378

CHRISTIAN CABEZAS
55-40 44"! STREET
MASPETH, NEW YORK 11378

DANIEL GREENBERG

55-40 441" STREET
MASPETH, NEW YORK 11378

14
